United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3216
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                 Francisco Sanchez-Valencia, also known as Paco

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Lincoln
                                  ____________

                           Submitted: September 4, 2018
                             Filed: September 4, 2018
                                  [Unpublished]
                                  ____________

Before LOKEN, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

       Francisco Sanchez-Valencia directly appeals the Guidelines-range sentence the
district court1 imposed after he pled guilty to participating in a drug conspiracy. His


      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.
appellate counsel has moved for leave to withdraw, and has filed a brief under Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), suggesting that--
as a result of plea counsel’s ineffective assistance--Valencia’s guilty plea was not
knowing and voluntary and his sentence was unreasonable.

       We first conclude that Valencia’s assertion that his guilty plea was unknowing
or involuntary is not cognizable on direct appeal because he did not move in the
district court to withdraw his guilty plea. See United States v. Foy, 617 F.3d 1029,
1033-34 (8th Cir. 2010). We further decline to consider any ineffective-assistance
claim on direct appeal, as they are best litigated in collateral proceedings where the
record can be properly developed. See United States v. Ramirez-Hernandez, 449 F.3d
824, 826-27 (8th Cir. 2006). Finally, having independently reviewed the record
pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues for
appeal. Accordingly, we grant counsel leave to withdraw, and we affirm.
                        ______________________________




                                         -2-